       Case 2:18-cv-00811-MV-GJF Document 115 Filed 05/26/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

JONATHAN FELPS, Individually and
On Behalf of All Others Similarly Situated,

       Plaintiffs,

v.                                                             No. CV 18-811 MV/GJF

MEWBOURNE OIL COMPANY, INC.

               Defendant.

                                              ORDER

       THIS MATTER comes before the Court on Defendants’ Emergency Motion to Clarify

Notice to Potential Class Members and to Abate Mailing Deadline Pending Clarification [Doc.

114], filed on May 22, 2020.     On May 18, 2020, this Court granted Plaintiff’s motion for

conditional certification and ordered that notice of this action be sent to potential members of

Plaintiff’s proposed class.   Doc. 111.    The Court directed that the Notice contain the following

language:

       Mewbourne does not contest that it violated the FLSA by classifying its Lease
       Operators as exempt from overtime but denies that it willfully violated the FLSA.
       This notice is for the sole purpose of determining the identity of those
       persons who wish to be involved in this lawsuit. The Court has not yet
       determined whether Plaintiff or Mewbourne is right.

       This second and third sentences were proposed by Defendant and agreed to by Plaintiff in

his reply. The first sentence reflects Plaintiff’s proposed revision of Defendant’s proposed

language, to which Defendant filed no objection. On the current motion, Defendant now

advises the Court that it does in fact object to this language, and requests that the first sentence in

this paragraph be replaced with the following two sentences:

       Mewbourne does not contest that it previously classified its Lease Operators as
                                               1
       Case 2:18-cv-00811-MV-GJF Document 115 Filed 05/26/20 Page 2 of 2



       exempt from the FLSA’s overtime requirements.          Mewbourne denies that it
       violated the FLSA.

Doc. 114 at 6.   Defendant also asks that the Court set an expedited briefing schedule on the

instant motion and hold in abeyance Defendant’s obligation to provide Plaintiff with contact

information for putative class members, which, pursuant to the May 18, 2020 Order, must be met

by May 28, 2020.

       Plaintiff is hereby directed to indicate either his consent or his opposition to Defendant’s

requested language change no later than May 29, 2020.        Defendant shall file a reply, if any,

within two business days of entry of Plaintiff’s response.    Defendant’s obligation to provide

Plaintiff with contact information for putative class members shall be held in abeyance pending

resolution of the instant motion.



       DATED this 26th day of May, 2020.


                                             MARTHA VÁZQUEZ
                                             United States District Judge




                                                 2
